LATTIMORE, J.
Conviction in corporation court of Port Arthur for carrying knuckles; punishment, fine of $100.
In the recent case of King v. State (No. 10208) 289 S. W. 69, motion for rehearing this day overruled, this court held the corporation court of the city of Port Arthur illegally created. This holding renders it unnecessary for us to discuss any of the contentions herein specifically made.
The court in which this prosecution was had being invalid, the judgment herein is reversed, and the prosecution ordered dismissed.